Case: 09-40862     Document: 00511191139          Page: 1    Date Filed: 08/02/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 2, 2010
                                     No. 09-40862
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ANTONIO PEREZ-LUNA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 7:08-CR-1643-1


Before JONES, Chief Judge, and GARZA and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Following his guilty plea to illegal presence in the United States following
deportation, Antonio Perez-Luna was sentenced to 46 months in prison, which
was within the applicable guidelines range. On appeal, he argues that the
district court committed procedural error by failing to address his arguments for
a lesser sentence and that the sentence imposed was substantively
unreasonable.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40862     Document: 00511191139 Page: 2        Date Filed: 08/02/2010
                                  No. 09-40862

      “[W]hen a judge decides simply to apply the Guidelines to a particular
case, doing so will not necessarily require lengthy explanation.” Rita v. United
States, 551 U.S. 338, 356 (2007). The requirement that the district court explain
its sentence may be satisfied if the district court listens to arguments and
indicates that a sentence within the guidelines range is appropriate. Id. at 357-
59. Here, the district court heard counsel’s arguments for a lesser sentence and
stated that a sentence within the applicable guidelines range satisfied the
factors of 18 U.S.C. § 3553(a). See United States v. Rodriguez, 523 F.3d 519, 525-
26 (5th Cir. 2008).
      Perez-Luna suggests that his sentence is substantively unreasonable in
light of his family ties, his lengthy residence in the United States, and his benign
reasons for returning to the country. “A discretionary sentence imposed within
a properly calculated guidelines range is presumptively reasonable.” United
States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir. 2008). Although
Perez-Luna contends that this court should not apply the presumption of
reasonableness because the 16-level enhancement authorized under U.S.S.G.
§ 2L1.2 is not empirically based, we have rejected such a contention. See United
States v. Duarte, 569 F.3d 528, 530 (5th Cir.), cert. denied, 130 S. Ct. 378 (2009).
The fact that this court “might reasonably have concluded that a different
sentence was appropriate is insufficient to justify reversal of the district court.”
Gall, 552 U.S. at 51.       We conclude there is “no reason to disturb” the
presumption of reasonableness in this case.” See Rodriguez, 523 F.3d at 526.
Consequently, the judgment of the district court is AFFIRMED.




                                         2